          Case 1:21-cr-00181-CCB Document 2 Filed 08/24/20 Page 1 of 320-2174-ADC



                        ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) 0$5</$1'

                                $77$&+0(17 $
                $)),'$9,7 ,1 6833257 2) $ &5,0,1$/ &203/$,17

<RXU DIILDQW -DPHV 0F.LQQLHV 6SHFLDO $JHQW ZLWK WKH 8QLWHG 6WDWHV 'HSDUWPHQW RI WKH -XVWLFH
%XUHDX RI $OFRKRO 7REDFFR )LUHDUPV DQG ([SORVLYHV $7)  VXEPLWV WKLV DIILGDYLW LQ VXSSRUW RI D
FULPLQDO FRPSODLQW IRU WKH IROORZLQJ LQGLYLGXDO

                                       &251(/,86 +(1'5,;
                            %0 'DWH RI %LUWK [[[[ 661[[[[[

%HFDXVH WKLV DIILGDYLW LV EHLQJ VXEPLWWHG IRU WKH OLPLWHG SXUSRVH RI HVWDEOLVKLQJ SUREDEOH FDXVH IRU D
FULPLQDO FRPSODLQW , KDYH QRW LQFOXGHG HYHU\ GHWDLO RI HYHU\ DVSHFW RI WKH LQYHVWLJDWLRQ 5DWKHU ,
KDYH VHW IRUWK RQO\ WKRVH IDFWV WKDW , EHOLHYH DUH QHFHVVDU\ WR HVWDEOLVK SUREDEOH FDXVH 7KH
LQIRUPDWLRQ FRQWDLQHG LQ WKLV DIILGDYLW LV EDVHG XSRQ P\ SHUVRQDO NQRZOHGJH P\ UHYLHZ RI
GRFXPHQWV DQG RWKHU HYLGHQFH DQG P\ FRQYHUVDWLRQV ZLWK RWKHU ODZ HQIRUFHPHQW RIILFHUV DQG RWKHU
LQGLYLGXDOV $OO FRQYHUVDWLRQV DQG VWDWHPHQWV GHVFULEHG LQ WKLV DIILGDYLW DUH UHODWHG LQ VXEVWDQFH DQG
LQ SDUW XQOHVV RWKHUZLVH LQGLFDWHG

%DVHG RQ WKH LQIRUPDWLRQ KHUHLQ \RXU DIILDQW VXEPLWV WKDW WKHUH LV SUREDEOH FDXVH WKDW
&251(/,86 +(1'5,; FRPPLWWHG WKH RIIHQVH RI WKH 0DOLFLRXV 'HVWUXFWLRQ RI D %XLOGLQJ
8VHG LQ ,QWHUVWDWH &RPPHUFH E\ )LUH LQ YLRODWLRQ RI 7LWOH  86&   L 


                                    $)),$176¶ (;3(57,6(

    $7) 6$ 0F.LQQLHV EHLQJ GXO\ VZRUQ GHSRVHV DQG VD\V WKDW KH LV D ODZ HQIRUFHPHQW
      RIILFHU RI WKH 8QLWHG 6WDWHV ZLWKLQ WKH PHDQLQJ RI 6HFWLRQ   RI 7LWOH  8QLWHG
      6WDWHV &RGH WKDW LV DQ RIILFHU RI WKH 8QLWHG 6WDWHV ZKR LV HPSRZHUHG E\ ODZ WR FRQGXFW
      LQYHVWLJDWLRQV RI DQG WR PDNH DUUHVWV IRU IHGHUDO IHORQ\ RIIHQVHV

    , KDYH VHUYHG DV D 6SHFLDO $JHQW ZLWK WKH $7) VLQFH 2FWREHU  DQG DV D 6SHFLDO
      $JHQW &HUWLILHG )LUH ,QYHVWLJDWRU VLQFH -XQH  'XULQJ P\ WLPH ZLWK WKH $7) , KDYH
      FRPSOHWHG WKH &ULPLQDO ,QYHVWLJDWRU 7UDLQLQJ 3URJUDP DQG $7) 6SHFLDO $JHQW %DVLF
      7UDLQLQJ DW WKH )HGHUDO /DZ (QIRUFHPHQW 7UDLQLQJ &HQWHU ZKHUH KH UHFHLYHG WUDLQLQJ LQ
      WKH LQYHVWLJDWLRQ RI IHGHUDO FULPHV LQYROYLQJ ILUHDUPV QDUFRWLFV DUVRQ DQG H[SORVLYHV ,
      DP FXUUHQWO\ DVVLJQHG WR WKH %DOWLPRUH )LHOG 'LYLVLRQ DQG UHVSRQVLEOH IRU WKH
      LQYHVWLJDWLRQ RI DUVRQ DQG H[SORVLYH LQFLGHQWV , KDYH HDUQHG D %DFKHORU RI 6FLHQFH LQ
      $FFRXQWLQJ DQG )LQDQFH IURP %ULGJHZDWHU 6WDWH &ROOHJH  DQG D 0DVWHU¶V 'HJUHH
      IURP 2NODKRPD 6WDWH 8QLYHUVLW\ LQ )RUHQVLF $UVRQ DQG ([SORVLYHV ,QYHVWLJDWLRQ  
      , DP D &HUWLILHG )LUH ,QYHVWLJDWRU WKURXJK WKH ,QWHUQDWLRQDO $VVRFLDWLRQ RI $UVRQ
      ,QYHVWLJDWRUV   , KDYH SDUWLFLSDWHG LQ QXPHURXV VHDUFKHV DUUHVWV DQG VHL]XUH
      ZDUUDQWV LQYROYLQJ D YDULHW\ RI RIIHQVHV LQFOXGLQJ YLRODWLRQV SHUWDLQLQJ WR DUVRQ DQG
      H[SORVLYHV
         Case 1:21-cr-00181-CCB Document 2 Filed 08/24/20 Page 2 of 3



 7KH LQYHVWLJDWLRQ GHWDLOHG LQ WKLV DIILGDYLW LV EHLQJ FRQGXFWHG E\ WKH $7) 7KH $7) LV
   UHVSRQVLEOH IRU FRQGXFWLQJ LQYHVWLJDWLRQV LQYROYLQJ ILUHDUPV WUDIILFNLQJ DUVRQ DQG
   H[SORVLYHV LQFLGHQWV FLJDUHWWH VPXJJOLQJ LQYHVWLJDWLQJ FDVHV RI IUDXG DQG PRQH\
   ODXQGHULQJ DOO WR HQVXUH SXEOLF VDIHW\

                                     5(/(9$17 )$&76

       2Q $XJXVW   DW DSSUR[LPDWHO\ $0 D ILUH ZDV UHSRUWHG DW  6LGPDQ
      &RXUW 8QLW  )RUW 0HDGH 0DU\ODQG E\ WKH RFFXSDQWV 0DU\ DQG 6WDF\ +HQGUL[ %RWK
      0DU\ DQG 6WDF\ +HQGUL[ LQ ZULWWHQ VWDWHPHQWV VWDWHG WKH\ ZHUH DZRNHQ E\ WKH VRXQG RI DQ
      DODUP DQG GLVFRYHUHG ILUHV ORFDWHG RQ WKH VHFRQG IORRU KDOOZD\ RXWVLGH WKHLU EHGURRP GRRU
      DQG RQ WKH JURXQG MXVW LQVLGH WKH IURQW GRRU RQ WKH ILUVW OHYHO 7KH\ ZHUH DEOH WR HYDFXDWH WKH
      SUHPLVHV ZLWKRXW LQMXU\ 7KH ILUH GDPDJHG WKH KDOOZD\ FDXVLQJ FKDUULQJ DQG VPRNH
      GDPDJH

       2Q WKLV VDPH GDWH 6SHFLDO $JHQW &HUWLILHG )LUH ,QYHVWLJDWRU -DPHV 0F.LQQLHV UHVSRQGHG
      WR  6LGPDQ &RXUW 8QLW  )RUW 0HDGH 0DU\ODQG WR DVVLVW WKH )RUW 0HDGH 3ROLFH
      'HSDUWPHQW DQG $QQH $UXQGHO &RXQW\ )LUH DQG ([SORVLYH ,QYHVWLJDWLRQ 8QLW ZLWK D ILUH
      VFHQH H[DPLQDWLRQ DW WKDW ORFDWLRQ %DVHG XSRQ WKH ILUH VFHQH H[DPLQDWLRQ ZLWQHVV
      VWDWHPHQWV ILUH SDWWHUQV DQG ILUH G\QDPLFV 6$&), 0F.LQQLHV FRQILUPHG WKHUH ZHUH WZR
      XQFRPPXQLFDWHG ILUHV LQVLGH WKH UHVLGHQFH ± RQH ORFDWHG RQ WKH VHFRQG IORRU KDOOZD\ DQG
      RQH ORFDWHG RQ WKH ILUVW IORRU

       2Q WKLV VDPH GDWH 6$&), 0F.LQQLHV DQG )HGHUDO %XUHDX RI ,QYHVWLJDWLRQ 6SHFLDO $JHQW
      6HDQ 5HJDQ LQWHUYLHZHG &251(/,86 +(1'5,; DW WKH )RUW 0HDGH 3ROLFH 'HSDUWPHQW
      +(1'5,; ZDV UHVLGLQJ DW  6LGPDQ &RXUW 8QLW  ZLWK KLV IDWKHU DQG VWHSPRWKHU
      6WDF\ DQG 0DU\ +HQGUL[ WKH PRUQLQJ RI WKH ILUH +(1'5,; ZDV DGYLVHG RI WKLV ULJKWV E\
      6$ 5HJDQ DQG +(1'5,; FRQILUPHG KLV ZLOOLQJQHVV WR WDON WR LQYHVWLJDWRUV DQG VLJQHG WKH
      $GYLFH RI 5LJKWV IRUP +(1'5,; VWDWHG WR LQYHVWLJDWRUV KH ZRXOG KHDU YRLFHV LQ KLV KHDG
      IURP WLPH WR WLPH +(1'5,; VWDWHG WKH YRLFHV ZRXOG WHOO KLP WR KXUW SHRSOH WKDW KXUW KLP
      +(1'5,; VWDWHG KH SRXUHG OLJKWHU IOXLG RQ WKH IORRU XSVWDLUV LQ WKH KDOOZD\ DQG OLW WKH
      OLJKWHU IOXLG ZLWK D FDQGOH IURP WKH EDWKURRP

      $ UHFRUGV FKHFN UHYHDOHG WKDW +(1'5,; LV FXUUHQWO\ RQ UHOHDVH UHODWLQJ WR DWWHPSWHG
      PXUGHU FKDUJHV LQ 0LVVLVVLSSL 7KH LQWHQGHG YLFWLP LQ WKDW FDVH ZDV KLV ELRORJLFDO
      PRWKHU

       2Q WKLV VDPH GDWH 6$&), 0F.LQQLHV FROOHFWHG QXPHURXV ILUH GHEULV VDPSOHV IURP LQVLGH
      WKH UHVLGHQFH DV ZHOO DV D OLJKWHU IOXLG FRQWDLQHU DQG JULOO OLJKWHU IURP WKH JHQHUDO EDFN\DUG
      DUHD 6$&), 0F.LQQLHV GLG QRW REVHUYH DQ\ FDQGOHV LQVLGH WKH UHVLGHQFH

       %DVHG XSRQ WKH ILUH VFHQH H[DPLQDWLRQ HYLGHQFH FROOHFWHG DQG ZLWQHVV VWDWHPHQWV WKH
      ILUH DW  6LGPDQ &RXUW 8QLW  KDV EHHQ FODVVLILHG DV LQFHQGLDU\ WKDW LV LQWHQWLRQDOO\ VHW

     7KH SURSHUW\ DW  6LGPDQ &RXUW 8QLW  )RUW 0HDGH 0DU\ODQG ZDV D UHQWDO SURSHUW\
      7KH SURSHUW\ ZDV RZQHG E\ &RUYLDV 3URSHUW\ 0DQDJHPHQW DQG ZDV FXUUHQWO\ EHLQJ UHQWHG
           Case 1:21-cr-00181-CCB Document 2 Filed 08/24/20 Page 3 of 3
                                                              20-2174-ADC


         WR 6WDF\ DQG 0DU\ +HQGUL[ 7KH SURSHUW\ LV ORFDWHG RQ )RUW 0HDGH ZLWKLQ WKH VSHFLDO
         PDULWLPH DQG WHUULWRULDO MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV

        7KHUHIRUH WKHUH LV SUREDEOH FDXVH WR EHOLHYH

            D &251(/,86 +(1'5,; VHW ILUH WR GDPDJH RU GHVWUR\ RU LQ DQ DWWHPSW WR
         GDPDJH RU GHVWUR\ SURSHUW\
            E 7KH SURSHUW\ ORFDWHG DW  6LGPDQ &RXUW 8QLW  )RUW 0HDGH 0DU\ODQG ZDV
         XVHG LQ RU DIIHFWLQJ LQWHUVWDWH RU IRUHLJQ FRPPHUFH WKDW LV WKH SURSHUW\ LV XVHG DV D
         UHQWDO SURSHUW\ DQG

            F &251(/,86 +(1'5,; DFWHG PDOLFLRXVO\ WKDW LV &251(/,86 +(1'5,;
         DFWHG HLWKHU LQWHQWLRQDOO\ RU ZLWK ZLOOIXO GLVUHJDUG RI WKH OLNHOLKRRG WKDW GDPDJH ZLOO
         UHVXOW DQG QRW PLVWDNHQO\ RU FDUHOHVVO\

                                                       &21&/86,21

       %DVHG XSRQ WKH IRUHJRLQJ , VXEPLW WKDW WKHUH LV SUREDEOH FDXVH WR LVVXH D FULPLQDO
FRPSODLQW DQG DUUHVW ZDUUDQW IRU &251(/,86 +(1'5,; FKDUJLQJ KLP ZLWK 0DOLFLRXV
'HVWUXFWLRQ RI D %XLOGLQJ 8VHG LQ ,QWHUVWDWH &RPPHUFH E\ )LUH LQ YLRODWLRQ RI 7LWOH  86& 
 L 


                   Digitally signed by JAMES
                   MCKINNIES
BBBBBBBBBBBBBBBBBBBBBBBBBB
                   Date: 2020.08.21 21:26:09 -04'00'


-DPHV 0F.LQQLHV
6SHFLDO $JHQW
%XUHDX RI $OFRKRO 7REDFFR )LUHDUPV DQG ([SORVLYHV




$IILGDYLW VXEPLWWHG E\ HPDLO DQG DWWHVWHG WR PH DV WUXH DQG DFFXUDWH E\ WHOHSKRQH FRQVLVWHQW ZLWK
                                      21st
)HG 5 &ULP 3  DQG  G WKLV BBBBBBBBBB  GD\ RI $XJXVW 


  A. David Copperthite
$ 'DYLG &RSSHUWKLWH
8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
